Title: To George Washington from Daniel Tillinghast, 15 July 1776
From: Tillinghast, Daniel
To: Washington, George



Providence 15th July 1776

Agreeable to a resolve of Congress 6th Inst: I yesterday forwarded your Excellency 3 Cases Fire Arms as Pr Invoice Inclosed to the Care of Nathl Shaw Esqr: of New London, who I requested Immediately on rect of the Same to send you without Delay & which I wish safe to your hands. I expect in a few Days to be able to forward you a parcell more of the above Arms which I am to have from Newport & you may depend I shall make no Delay in doing the same. I am Your Excellencys most Obedt & very hble Servt

Danl Tillinghast Contl Agent

